Exhibit 10.5

Execution Copy

* Portions of paragraphs 4, 5, 7 and 8 of this agreement have been omitted
pursuant to a request for confidential treatment and have been filed separately
with the U.S. Securities and Exchange Commission.

AMENDMENT ONE TO MASTER LICENSE AGREEMENT

THIS AMENDMENT ONE TO MASTER LICENSE AGREEMENT (“Amendment”) is made on this 30
day of April, 2009, by and between PA LLC, a Delaware limited liability company
having its principal place of business at 1901 S. Harbor City Boulevard, Suite
300, Melbourne, Florida 32901, f/k/a PetroAlgae, LLC (“PA”), and GTB Power
Enterprise, Ltd., a limited liability company organized and existing under the
laws of Samoa and having its principal place of business at 3550 Wilshire Blvd.,
Suite 1747, Los Angeles, CA 90010 (“Licensee”).

RECITALS

 

A. PA and Licensee have entered into that certain Master License Agreement
effective March 5, 2009, as amended and modified, providing for the licensing of
the Licensed Technology in accordance with the terms contained therein (the
“Master License Agreement”). All capitalized terms not described herein shall
have the meanings ascribed to them in the Master License Agreement.

 

B. PA and Licensee desire to amend and modify the Master License Agreement, as
set forth hereinafter.

NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, the parties hereby agree as follows:

 

1. Recital A of the Master License Agreement is hereby revised to read as
follows:

PA has developed and is developing the Licensed Technology (defined below) into
a proprietary production system for the growth and harvesting of organisms for
the production of renewable green fuels and resulting co-products (the “PA
System”). A detailed technical description of the Licensed Technology is
attached hereto as Exhibit “A”.

 

2. Recital C of the Master License Agreement is hereby revised to read as
follows:

Licensee will construct and operate a minimum of ten (10) facilities for the
growth and harvesting of organisms for the production of renewable green fuels
and resulting co-products which utilize and incorporate the Licensed Technology
(each, a “Unit” and, together, the “Units”). Each Unit will utilize five
thousand (5000) hectares of bioreactor each, and will each be constructed in
increments of five hundred (500) hectares (“Unit Increments”).

 

3. Section 1.5 of the Master License Agreement is hereby revised to read as
follows:

1.5 “Fuel Products” shall mean any and all products generated by the Licensed
Technology that, after final processing, possess the characteristics of
petroleum and petroleum bi-products.



--------------------------------------------------------------------------------

Execution Copy

 

4. Section 1.15 of the Master License Agreement is hereby revised to read as
follows:

1.15 * for a * shall mean - an amount equal to * (the *, which represents *).
For a * - shall mean an amount equal to * (the *, which represents *).

 

5. Section 5.2 of the Master License Agreement is hereby revised to read as
follows:

5.2 Licensee shall pay PA a royalty equal to * of any and all Net Sales from
each Unit; provide, however that * for such Unit. The * for any Unit may be * as
described below.

 

6. Section 7.4 of the Master License Agreement is hereby revised to read as
follows:

7.4 Within thirty (30) days after (a) Licensee provides to PA evidence that is
reasonably satisfactory to PA to establish the adequate capitalization of
Licensee as required under Section 7.7 hereof and (b) Licensee submits
(i) written notice to PA within ten (10) days from execution of a sublicense
agreement entered among Licensee and a Sublicensee (which sublicense agreement
shall comply fully with the provisions of this Agreement) stating that such
sublicense agreement had been executed and (ii) written evidence of said
Sublicensee being adequately capitalized in order for Sublicensee to design,
plan, develop, construct, operate and maintain a Unit as required by the
provisions of this Agreement during the Term of this Agreement, PA shall provide
the documents and information and all other reasonably available information in
its possession which relates to the Licensed Technology or the planning,
construction, and operation of the Units and is reasonably requested by the
Licensee. So long as Licensee has not defaulted under this Agreement, PA shall
at its expense provide personnel necessary (as reasonably determined by PA) to
provide technical assistance to Licensee in the planning, construction, and
operation of any Unit as further described in that certain Service and Support
Agreement entered into between the parties, a form of which is attached hereto
as Exhibit “E”. PA may provide such services through one or more of its
affiliates, including without limitation, a limited company based in Hong Kong
or a wholly foreign owned enterprise in the People’s Republic of China.

 

7. Section 23 of the Master License Agreement is hereby revised to read as
follows:

23. GOVERNMENT REGULATIONS; ANTI-CORRUPTION

23.1 Licensee shall meet or exceed all regulatory standards implemented by any
applicable government for the design, construction, and operation of the Units
or the Licensed Technology, and any production and sale of Licensed Products.

 

2



--------------------------------------------------------------------------------

Execution Copy

Licensee shall bear all costs and expenses associated with meeting regulatory
standards. Licensee shall also comply fully with all other applicable laws,
rules and regulations including those of the United States.

23.2 Licensee has represented and warranted to PA, and hereby reaffirms its
representation that, other than as disclosed on “Schedule 23.2” attached hereto
or in this Section below, no Affiliate, director, employee, or direct or
indirect owner of Licensee, or any representative, consultant or agent of
Licensee who will be involved in Licensee’s performance of the License Agreement
or the project contemplated under that agreement, is a government official,
political party official or candidate, or a close family member or designee of
such an official or candidate (any such involvement by any of the aforementioned
parties, a “Governmental Relationship”), and that any Government Relationship
disclosed on “Schedule 23.2” or in this Section below will not cause the
Licensee, or PA, to violate the laws of the country in which made or the laws of
the United States or the laws of any other relevant jurisdiction (the
“Anti-Corruption Laws”), or violate Licensee’s obligations hereunder (including
without limitation this Section). In the event that during the Term of this
Agreement there is a change in the information contained in this paragraph, or
any change in the financial or ownership interests in or management of Licensee,
Licensee agrees to make immediate disclosure to PA. If, in PA’s sole and
absolute discretion, PA determines that such change substantially increases the
risks of a violation of the Anti-Corruption Laws arising from its relationship
with Licensee or this Agreement, PA shall give written notice to Licensee of
such determination and Licensee shall have a reasonable period of time, but no
more than thirty (30) days thereafter, to terminate and sever its relationship
with the Affiliate, owner, officer, director, etc., who has the offending
Government Relationship. If Licensee fails to terminate and sever such
Government Relationship. PA may immediately terminate the Agreement as a
“for-cause” termination under Section 14.3.

In the event that PA becomes aware of any Government Relationship of any
Affiliate, owner, officer, director, employee, agent, consultant, or
representative of Licensee or any Sub-licensee which substantially increases the
risks of a violation of the Anti-Corruption Laws by PA arising from its
relationship with Licensee, PA shall notify Licensee of this relationship and
Licensee will, no later than two (2) days after receiving such notification,
provide PA with an explanation of such relationship. Thereafter, if required by
PA (in its sole and absolute discretion), Licensee shall have a reasonable
period of time, but no more than ten (10) days, to terminate and sever its
relationship with the Affiliate, owner, officer, director, etc. who has the
offending Government Relationship. If Licensee fails to terminate and sever such
Government Relationship, PA may immediately terminate the Agreement as a
“for-cause” termination under Section 14.3.

Notwithstanding the above, the parties acknowledge that * and other companies
and enterprises in the energy sector in the People’s Republic of China are state
or quasi-state enterprises and the central government of the People’s Republic
of China has control over strategic industries such as the oil and energy
industry. Therefore, if any Government Relationship is reasonably necessary for
Licensee to satisfy Section 9.2.4 (which *), then, in such a case, Licensee will
provide an explanation of such Governmental Relationship prior to entering into
such Governmental Relationship and PA will determine whether, in its sole

 

3



--------------------------------------------------------------------------------

Execution Copy

and absolute discretion, such Government Relationship may be entered into by
Licensee. In the event that PA decides that such Governmental Relationship may
not be entered into by Licensee due to the fact that it substantially increases
the risks of a violation of the Anti-Corruption Laws which may arise hereunder
or from PA’s relationship with Licensee, and, without such Governmental
Relationship, Licensee is unable to fulfill its obligations under Section 9.2.4,
then PA may either waive the requirement regarding the *, or require Licensee,
within a reasonable period of time (but no more than thirty (30) days), to
terminate and sever such Government Relationship. If PA has required termination
of such Government Relationship, and Licensee does not do so, then PA may
immediately terminate the Agreement as a “for-cause” termination under
Section 14.3.

23.3 Notwithstanding anything else in this Agreement to the contrary, Licensee
affirms that it, or its Affiliates, have not and will not, in connection with
the actions contemplated by this Agreement or in connection with any other
business involving PA, make, offer, promise, agree to make or authorize any
payment or transfer of anything of value, directly or indirectly to: (i) any
Government Official; (ii) any political party, party official or candidate;
(iii) any person while knowing or having reason to know that all or a portion of
the value will be offered, given or promised, directly or indirectly, to anyone
described in items (i) or (ii) above; (iv) any owner, director, employee,
representative or agent of any actual or potential customer or Sublicensee of
Licensee; (v) any director, employee, representative or agent of PA or any of
its affiliates; or (vi) any other person or entity, if such payment or transfer
would violate the laws of the country in which made or the laws of the United
States or the laws of any other relevant jurisdiction. It is the intent of the
parties that no payments or transfers of value shall be made which have the
purpose or effect of public or commercial bribery, acceptance of or acquiescence
in extortion, kickbacks or other unlawful or improper means of obtaining
business or any improper advantage. This Section does not, however, prohibit the
providing of reasonable and customary meals and entertainment in the normal
course of business or the giving of business mementos of nominal value.

 

8. The Licensee will establish, within * of execution of this amendment,*. The *
will be * upon completion of the following: (1) *, and (2) *, which will not be
unreasonably withheld.

 

9. Except as expressly amended and modified in this Amendment, the terms and
conditions set forth under the Master License Agreement shall remain in full
force and effect.

 

4



--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, each of the parties hereto has caused these presents to be
executed in manner and form sufficient to bind it as of the day and year first
above written.

 

Witnesses:

   

GTB POWER ENTERPRISE, LTD., a

Samoan limited liability company

By:

 

/s/    G. Mitchell Krasny

    By:  

/s/    Hun-Chi Lin

Name:

 

G. Mitchell Krasny

   

Name:

  Hun-Chi Lin      

Title:

  CEO      

PA LLC, a Delaware limited liability

company, f/k/a PetroAlgae, LLC

By:

 

/s/    Stan Yakatan

    By:  

/s/    Ottmar Dippold

Name:

 

Stan Yakatan

    Name:   Ottmar Dippold      

Title:

 

CEO

 

5